DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Status of the Claims
	Claim 3 has been cancelled. Claims 1- 2, and 4- 20 are currently pending. This is the first office action on the merits of the claims. Non-elected claims 1-2, and 5- 20 are withdrawn from consideration because they do not encompass the elected subject matter. Claims 4- 6 are currently under consideration.

Election/Restrictions
Applicant’s second species election (see interview summary) without traverse of compound 115 in the remarks filed Jun. 23, 2022 is acknowledged. The elected species:

    PNG
    media_image1.png
    386
    503
    media_image1.png
    Greyscale
Compound 115: which in relation to claim 1-Formula I, A1 is H; R1 is the side chain group of lysine; R2 is the side chain of glycine; R3 is the side chain of 3-amino-2,2-dimethylsuccinic acid (β-dimethyl-aspartic acid); R4 is the side chain of His; R5 is the side chain of tyrosine; A2 is 
    PNG
    media_image2.png
    85
    99
    media_image2.png
    Greyscale
; and P is H, has been included in claim 2. However, claim 2 requires the limitations of claim 1 and the elected species is not encompassed by independent claim 1 because, at least 1) compound 115 is not a polycyclic compound (it is a cyclic polypeptide, as described in the specification); and 2) R3 of compound 115 is not the side chain of AIB or any other encompassed side group of the R3 Markush group of claim 1.  Specifically, the side chain of AIB (i.e., the functionality present on the alpha carbon) is a dimethyl group, while R3 of compound 115 a nearly complete AIB residue.  
Therefore, applicant has elected a species from claim 4; and thereby, elected Group II as originally required. Hence, claims 1- 2, and 7- 20 are withdrawn as being drawn to the non-elected subject matter of Groups I, and III- V.
Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Information Disclosure Statement
The information disclosure statements (IDS) submitted on Jul. 13, 2022 are being considered by the examiner.
ELBITAR et al. has not been considered, because a copy of the non-patent literature reference was not provided. 37 CFR §1.98(a)(2)(ii); MPEP §609.05(a).


Claim Rejections - 35 USC § 112(b)

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 4- 6 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 
Claim 4 is rejected because the preamble “A cyclic peptide compound:” does not comprise a transitional phrase that indicates a closed (or open)group. A claim element defined by selection from a group of alternatives requires selection from a closed group "consisting of" the alternative members. Abbott Labs. v. Baxter Pharmaceutical Products Inc., 334 F.3d 1274, 1280, 67 USPQ2d 1191, 1196-97 (Fed. Cir. 2003). As such, the claimed set comprises any cyclic peptide compound. Therefore, one of ordinary skill would not be able to determine the metes and bounds of the claimed limitations as the claim does not provide clear and proper limiting language.
Claim 5 is rejected because it depends from rejected claim 4. In addition, claim 5 does not comprise a transitional phrase that indicates a closed (or open) group. A claim element defined by selection from a group of alternatives requires selection from a closed group "consisting of" the alternative members. Abbott Labs. v. Baxter Pharmaceutical Products Inc., 334 F.3d 1274, 1280, 67 USPQ2d 1191, 1196-97 (Fed. Cir. 2003).
Claim 6 is rejected because it depends from rejected claim 4. In addition, claim 5 does not comprise a transitional phrase that indicates a closed (or open) group. A claim element defined by selection from a group of alternatives requires selection from a closed group "consisting of" the alternative members. Abbott Labs. v. Baxter Pharmaceutical Products Inc., 334 F.3d 1274, 1280, 67 USPQ2d 1191, 1196-97 (Fed. Cir. 2003).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


	I. Claims 4- 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by BASAK, US 2018/0023071 A1, Pub: Jan. 25, 2018.
Claim interpretation: Claim 4 is being given its plain meaning in light of the specification. As such, it is being interpreted as encompassing any cyclized peptide which can bind to PCSK9 and/ or is capable of acting as a PCSK9 inhibitors to any degree.
	Regarding claims 4- 6, Basak discloses hPCSK9 inhibitor peptides cyclized by disulfide bonds. ([0009]; claim 5). 
	Therefore, claims 4- 6 are anticipated by Basak.
	I. Claims 4- 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by BERESINI, WO 2017/220701 A1, Pub: Jan. 25, 2018.
	Regarding claims 4- 6, Baresini discloses several cyclic peptides capable of binding PCSK9. (Table 8D).
	Therefore, claims 4- 6 are anticipated by Beresini.

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

A.  Claims 4- 6 are rejected under 35 U.S.C. 103 as being unpatentable over ZHANG, The Journal of Biological Chemistry, Pub: Jan. 10, 2014; in view of ARATA, WO 2015/191951 A2, Pub: Dec. 17, 2015. 
Claim interpretation: Claim 4 is being given its plain meaning in light of the specification. As such, it is being interpreted as encompassing any cyclized peptide having binding affinity to PCSK9.
	Regarding claims 4- 6, Zhang Discloses PCSK9 as a regulator of LDL-c metabolism, and teaches ongoing clinical studies of injectable antibody therapy. (pg. 950, Col. 2, last par.) Zhang discloses a small peptide ligand, peptide 2.8, TVFTSWEEYLDWV, that binds selectively to PCSK9 comparable to the natural EGF-A ligand. (pg. 946, Table 1; pg. 949, Figures 6 and 7, Table 3; pg. 951: Col 1, 1st full par., and Figure 9). Zhang describes the peptide acting as a competitive inhibitor with a smaller contact area. (Pg. 953, Col. 2, First full par. lines 1- 4). Zhang teaches the importance of the three key interacting residue Phe3, Trp6, and Tyr9 to both stabilizing the structure and binding the target; as well as, discounts the importance of the C-terminal residues for binding. (pg. 952Col. 1; pg. 951, Figure 9(C); pg. 949, Figures 6 and 7). Zhang does not teach a cyclic peptide.
	Arata discloses techniques of developing peptidomimetics of monoclonal antibody therapies. ([0190]). Arata discloses library generation from known peptides and optimization to maximize affinity binding to specific targets. ([0049]; [0067]- [0077]; [0081]- [0084]; [0121]- [0125]).
	Arata teaches cyclization by addition of N and C-terminal Cysteine residues by 1, 3 bis(bromomethyl)benzene, which teaches the cyclization structure of the compound 107, wherein A1 is H and P is H. ([0125]; [0065]).
	Arata teaches methods of maximizing target affinity involving multiple rounds of selection or direct optimization, wherein, a sequence encoding a polypeptide with established binding of functional properties is subjected to site directed mutagenesis; including a combination of alanine scanning and α-methyl scan with pooling to encode a wide variety of natural or unnatural amino acids at each identified critical position. ([0070]- [0077]). Arata teaches deletions, substitutions, insertions. ([0089]).
	Arata teaches the use natural amino acids, and D-amino acids. ([0057]; [0080]; [0086]).
	Arata teaches the use of unnatural amino acids; specifically, α-methylproline, alpha-methyl-aspartic acid, and 5-fluorotryptophan to optimize peptides that have been identified has having a high affinity for the target. ([0121]- [0125]).
	Arata also teaches terminal lysine to increase solubility or allow for site specific modification. ([0094]).
	Therefore, it would have been obvious to one having ordinary skill in the art to apply common peptide modifications known in the art to increase binding affinity through selective iterations; cyclization, and amino acid sequence optimization to an amino acid sequence (as taught by Arata) to a modify a product known to bind PCSK9 at the EGF-A to increase inhibitory function of the linear sequence (Pep 2-8, as taught by Zhang). Further, one applying the teachings of Arata would have had a high expectation of successfully developing a cyclic peptide capable of binding PCSK9 at the time of filing. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).
B.  Claims 4- 6 are rejected under 35 U.S.C. 103 as being unpatentable over BERESINI, WO 2017/220701 A1, Pub: Dec. 28, 2017; in view of ARATA, WO 2015/191951 A2, Pub: Dec. 17, 2015. 
Claim interpretation: Claims 4- is being given its plain meaning in light of the specification. As such, it is being interpreted as encompassing any cyclized peptide having binding affinity to PCSK9.
Regarding claims 4- 6, Beresini discloses multiple linear compounds having binding affinity and inhibitory properties for PCSK9. (Claims 1- 79; Table 1; Table 1A; Table 7; Tables 8A-C, and E). Beresini does not teach the specific structures of instant claims 4- 6.
	Arata discloses techniques of developing peptidomimetics of monoclonal antibody therapies. ([0190]). Arata discloses library generation from known peptides and optimization to maximize affinity binding to specific targets. ([0049]; [0067]- [0077]; [0081]- [0084]; [0121]- [0125]).
	Arata teaches cyclization by addition of N and C-terminal Cysteine residues by 1, 3 bis(bromomethyl)benzene, which teaches the cyclization structure of the compound 107, wherein A1 is H and P is H. ([0125]; [0065]).
	Arata teaches methods of maximizing target affinity involving multiple rounds of selection or direct optimization, wherein, a sequence encoding a polypeptide with established binding of functional properties is subjected to site directed mutagenesis; including a combination of alanine scanning and α-methyl scan with pooling to encode a wide variety of natural or unnatural amino acids at each identified critical position. ([0070]- [0077]). Arata teaches deletions, substitutions, insertions. ([0089]).
	Arata teaches the use natural amino acids, and D-amino acids. ([0057]; [0080]; [0086]).
	Arata teaches the use of unnatural amino acids; specifically, α-methylproline, alpha-methyl-aspartic acid, and 5-fluorotryptophan to optimize peptides that have been identified has having a high affinity for the target. ([0121]- [0125]).
	Arata also teaches terminal lysine to increase solubility or allow for site specific modification. ([0094]).
	Therefore, it would have been obvious to one having ordinary skill in the art to apply common peptide modifications known in the art to increase  binding affinity through selective iterations; cyclization, and amino acid sequence optimization to an amino acid sequence (as taught by Arata) to modify a product known to bind PCSK9 at the EGF-A to increase inhibitory function of the linear sequence (claim 79, Beresini). Further, one applying the teachings of Arata would have had a high expectation of successfully developing a cyclic peptide capable of binding PCSK9 at the time of filing. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

	Claim 4 – 6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of copending Application No. 17/253,864 (‘864). Although the claims at issue are not identical, they are not patentably distinct from each other because the elected compound of claim 4 (115) is an obvious variant of ‘864 claim 2 (see compound 361). 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion

Summary of Claims: Claims 4- 6 are rejected. No claims are presently allowable.

	Claims 5 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN MICHAEL CRONIN whose telephone number is (571)272-0628.  The examiner can normally be reached on M-F 0900-1700 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN MICHAEL CRONIN/Examiner, Art Unit 1658                                                                                                                                                                                                        


/Kevin S Orwig/Primary Examiner, Art Unit 1658